Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to amendment filed on 05/24/2021. Claims 2-3, 6, 8-14 and 18-19 are currently pending. Claims 1, 4-5, 7, 15-17 and 20 are cancelled per applicant's request.
Response to Amendment
Applicant's amendment, filed on 05/24/2021, is entered into further examination and appreciated by the examiner.
Response to Arguments
	Regarding remarks on the 35 U.S.C. §103(a) rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
	Claims 2, 14, 18 and 19 are objected to because of the following informalities: 
As per claims 2 and 19, claims recite the limitation "the handheld electronic device" in “an action associated with positioning the handheld electronic device for viewing by a user”.  There is insufficient antecedent basis for this limitation in the claim. The limitation “the handheld electronic device" should be replaced with “a handheld electronic device”.
As per claims 2, 14 and 19, the limitation “determining (or determine) that at least a first user and a second user are represented in the image data“ should be replaced with “determining whether at least a first user and a second user are represented in the image data” or with an appropriate phrase because there is no guarantee the generated image would contain representations of the first and the second users.
	The limitation “determining (or determine), using facial recognition, that at least one of the first user or second user is recognized” should be replaced with “determining, using facial recognition, whether at least one of the first user and second user is recognized” for clarity.
As per claim 18, the limitation “one or more third users” in “identify one or more third users associated with the one or more recognized faces” should be replaced with “a user.
	Appropriate correction is required.

Claim Interpretation - 35 USC § 101
	Independent claim 2 recite newly amended limitations/steps “determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld device for viewing by a user”, “determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, “determining that at least a first user and a second user are represented in the image data” and “determining, using facial recognition, that at least one of the first user or second user is recognized”. Independent claims 14 and 19 also recite limitations equivalent to the limitations of claim 1.
	The above recited amended limitations can be interpreted as an abstract idea belonging to mental process grouping according to the 2019 Patent Eligibility Guideline (PEG). 
	However, the recited limitations include additional element “a handheld electronic device”. Furthermore, the limitation/step “generating image data based on the first direction” combined with motion information of “a handheld electronic device” is interpreted as showing an improved feature (interpreting user action by detecting a motion of the handheld electronic device as one of user inputs), which enables the handheld device to take a next action without additional user input. The improved feature which makes the handheld device smart and efficient is perceived as an improvement to the computing and user interface technology. So the limitation is 
 	Therefore, claims 2-3, 6, 8-14 and 18-19 are interpreted as patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 3, 6 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bezos (US 20100125816 A1), hereinafter ‘Bezos’ in view of Nagashi (JP 2008244804 A), hereinafter ‘Nagashi’.
As per claim 2: Bezos discloses the claim as follows.
	A method, comprising: (a method [0013, 0067 Fig. 9], approaches to processing [0016, 0080-0085, Figs. 12(a)-12(b)])
	determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user; (detection of relative motion or orientation between a user and a computing device can be 
or side’ of the device [0033])
	determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device; (movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the image processing algorithm determines a change in the at least one relative location or orientation of a user with respect to the device [0026 line 11-13])
	generating image data based on the first direction, determining that at least a first user is represented in the image data; ([Fig. 1], showing image data of a first user based on the first direction) and 
	determining, using facial recognition, that at least one of the first user or second user is recognized. (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080])

Although Bezos discloses “generating image data based on the first direction, determining that at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction), Bezos does not explicitly disclose “determining that at least a first user and a second user are represented in the image data”.

Nagashi discloses “determining that at least a first user and a second user are represented in the image data” (when three people take a selfie together [pg. 8 line 3 from the bottom – pg. 9 line 6], face center coordinates of three people are in the imaging [pg. 11 line 1-2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Bezos in view of Bezos to determine at least a first user and a second user are represented in the image data as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  (Bezos - a need to adapt the ways in which users interface with these computing devices [0002], many users prefer to use portable devices … operation becomes difficult using a touch screen or multiple button input approach [0003], overcome one or more of the aforementioned and other deficiencies experienced in conventional approaches to controlling a system, device, interface, or other such object or element in an electronic environment [0023]) and 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in 

As per claim 3, Bezos and Nagashi disclose claim 2 set forth above.
Bezos further disclose “determining a difference between an orientation of the handheld electronic device at a starting point and an ending point” (the information displayed within the graphical user interface that is altered based on the change in orientation of the device [0025], determine whether the device is directly facing the user, tilt the device to the left or right, forward or back, any combination, moving or otherwise changing an orientation of the device [0027])
	and analyzing the motion information and an orientation difference” (motion is similar to looking into a box, by rotating the box to different angles, algorithm analyzing the image information, zooming, access various items at that level by tilting or altering the position/orientation of the device to move a cursor or view [0028]).

As per claim 6, Bezos and Nagashi disclose claim 2 set forth above.
Bezos further discloses “activating a display on the handheld electronic device” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], a graphical icon is used, the icon is displayed to the user when the facial recognition control mode is activated [0076]).

As per claim 9: Bezos and Nagashi disclose claim 2 set forth above.


As per claim 10: Bezos and Nagashi disclose claim 9 set forth above.
Bezos further discloses “activating the at least one element includes at least one of capturing sensor data, activating touch input, activating an audio command mode, adjusting a speaker volume, activating a dynamic privacy screen, activating an illumination element, or displaying information on a display” (activate a control mode, movement recognition mode, that can be detected by camera or other imaging element of the device [0024], an imaging element of the device begins to obtain image information [0067]).

As per claim 11, Bezos and Nagashi disclose claim 2 set forth above.
Nagashi discloses “wherein the first direction includes at least one of a position of the user as defined in coordinate space, a relative position of the first user to a second user, or a relative position of the user with respect to the handheld electronic device”. (imaging device, center coordinates of the face of each subject within the shooting screen and the number of all faces when the number of subjects is plural in the self-showing multiple subjects in relative positons)

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art with “a relative position of users in coordinate spaces with respect to the handheld electronic device” teachings of Nagashi to use sensors of the electronic apparatus in capturing user position as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

As per claim 12, Bezos and Nagashi disclose claim 2 set forth above.
Bezos further discloses “wherein the image data includes thermal data, infrared data, motion data, gesture data, facial recognition data, or eye tracking data” (facial recognition, movement recognition, expressions, a camera or other imaging element [0024], user's eyes and/or head [0027]).

	Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forutanpour (US 20110081923 A1), hereinafter ‘Forutanpour’   in view of Bezos and Nagashi.
As per claim 14, Forutanpour discloses the claim as follows.
A  handheld electronic device, comprising: ([Fig. 3], showing a handheld electronic device)
at least one processor; (processor [0007])

and a memory device including instructions operable to be executed by the at least one processor to perform a set of actions, enabling the computing device to: (memory coupled to the processor, the processor is configured with processor-executable instructions to perform operations of the various aspect methods [0007])
receive motion information corresponding to motion of an electronic device (method, detecting accelerations of the computing device, determining whether the computing device is being moved along an elliptical path [0005], detecting acceleration of mobile device [Claim 1], moved along an elliptical path [claim 7])
that includes a starting point and an ending point; (mimic throwing the computing device as shown by the line and arrow 1902 towards a targeted computing device 10b [0064], 1902 [Fig. 4], side note: The arrow path has a starting point and an ending point. Geometrically, the path is defined as a line between two points)
	store the motion information; (store the acceleration data at block 4104 [0072], Par 0096: Application data files are typically stored in the memory 195)
	determine, based at least on the action and the motion information, a first direction to a user location” in (determine a direction to each of the discovered nearby computing devices [0004], transmitting a file … if the computing device is being moved in a clockwise direction, equivalent to the motion information, transmitting a request for files, equivalent to an action, … in a counterclockwise side note: knows a direction of users, both the sender and the receiver, with respect to the electronic device, using … physical action [0041])

However, Forutanpour does not explicitly disclose “determine, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user” and is silent regarding the rest of the limitations.

Bezos discloses “determine, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user”, (detection of relative motion or orientation between a user and a computing device can be used … for locating positons, shapes, separations, and/or other aspects of a user’s … features … can be determined, A user then can provide input to the device by performing actions such as tilting the device, … altering an orientation of at least one aspect of the user with respect to the device [abs], an example of a portable device including an element operable to image the facial region of a user [0005, Fig. 1], the user generally faces the front ‘or other face or side’ of the device [0033])
	“determine, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, ((movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the 
	“generate image data based on the first direction; determine that at least a first user is represented in the image data”, ([Fig. 1], showing image data of a first user based on the first direction) and
	“determine, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Forutanpour in view of Bezos to determine, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user, determine the direction to the user from the device, and generated image as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

Although Bezos discloses “generating image data based on the first direction, determining that at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction), Bezos does not explicitly disclose “determining that at least a first user and a second user are represented in the image data”.

Nagashi discloses “determining that at least a first user and a second user are represented in the image data” (when three people take a selfie together [pg. 8 line 3 from the bottom – pg. 9 line 6], face center coordinates of three people are in the imaging [pg. 11 line 1-2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of the combined prior art in view of Nagashi to determine at least a first user and a second user are represented in the image data as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient and 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in the size of objects/subjects. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

As per claim 19: Forutanpour discloses the claim as follows.
A non-transitory computer-readable storage medium storing processor-executable instructions for controlling a computing device, comprising: (exemplary storage medium is coupled to a processor such that the processor can read information from, and write information to, the storage medium [0099], processor-executable instructions [0007], a computer program product including 
	program code (computer program product [Claim 49], a set of codes [Par 0099])
receiving motion information corresponding to motion of an electronic device (method, detecting accelerations of the computing device, determining whether the computing device is being moved along an elliptical path [0005], detecting acceleration of mobile device [Claim 1], moved along an elliptical path [claim 7])
that includes a starting point and an ending point; (mimic throwing the computing device as shown by the line and arrow 1902 towards a targeted computing device 10b [0064], 1902 [Fig. 4], side note: The arrow path has a starting point and an ending point. Geometrically, the path is defined as a line between two points)
	storing the motion information; (store the acceleration data at block 4104 [0072], Par 0096: Application data files are typically stored in the memory 195)
	determining, based at least on the action and the motion information, a first direction to a user location” in (determine a direction to each of the discovered nearby computing devices [0004], transmitting a file … if the computing device is being moved in a clockwise direction, equivalent to the motion information, transmitting a request for files, equivalent to an action, … in a counterclockwise direction [0005],: transmit the file to other computing devices, side note: knows a direction of users, both the sender and the receiver, with respect to the electronic device, using … physical action [0041])

However, Forutanpour does not explicitly disclose “determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user” and is silent regarding the rest of the limitations.

Bezos discloses “determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user”, (detection of relative motion or orientation between a user and a computing device can be used … for locating positons, shapes, separations, and/or other aspects of a user’s … features … can be determined, A user then can provide input to the device by performing actions such as tilting the device, … altering an orientation of at least one aspect of the user with respect to the device [abs], an example of a portable device including an element operable to image the facial region of a user [0005, Fig. 1], the user generally faces the front ‘or other face or side’ of the device [0033])
	“determining, based at least on the action and the motion information, a first direction to a user location with respect to the handheld electronic device”, ((movement information 1254, perform action 1268, determine … image position information 1256, i.e. equivalent to the direction to the user with respect to the device [Fig. 12(b)]; the 
	“generating image data based on the first direction; determine that at least a first user is represented in the image data”, ([Fig. 1], showing image data of a first user based on the first direction) and
	“determining, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Forutanpour in view of Bezos to use a program code for determining, based at least on first device orientation, and first device position, motion information corresponding to an action associated with positioning the handheld electronic device for viewing by a user, determining the direction to the user from the device, and generating image as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

Although Bezos discloses “generating image data based on the first direction, determining that at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction), Bezos does not explicitly disclose “determining that at least a first user and a second user are represented in the image data”.

Nagashi discloses “determining that at least a first user and a second user are represented in the image data” (when three people take a selfie together [pg. 8 line 3 from the bottom – pg. 9 line 6], face center coordinates of three people are in the imaging [pg. 11 line 1-2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of the combined prior art in view of Nagashi to determine at least a first user and a second user are represented in the image data as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  and 
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in the size of objects/subjects. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hope and Bezos in view of Harrat (US20100313050A1), hereinafter ‘Harrat’.
As per claim 8, Hope and Bezos disclose claim 2 set forth above.
Bezos further discloses “include entering information into the handheld electronic device for motion path information” (enter text into a portable device, activate a


However, the set forth combined prior art is silent regarding “wherein the motion path includes at least one of removing the handheld electronic device from an enclosure, setting down the handheld electronic device, raising the handheld electronic device to an ear of a user, or picking up the handheld electronic device from a surface”.

Harrat discloses “the motion path includes picking up the handheld electronic device from a surface“ (the action includes at least one of … picking up the electronic device from a surface. (user-initiated actions … user picking up the mobile device from a surface [Par 0021]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to modify the teachings of the combined prior art in view of Bezos to disclose “entering information into the handheld electronic device or picking up the handheld electronic device from a surface being included in motion path” as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient.

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hope and Bezos in view of Lee (US 20110164105 A1), hereinafter ‘Lee’.
As per claim 13, Bezos and Nagashi disclose claim 2 set forth above.

	“determining that the handheld electronic device has remained substantially stationary for a predetermined period of time” (necessary to analyze the orientation information … while the device was relatively stationary. If so, the related data is analyzed [0084 line 17-end], an imaging approach can be used even if the device ‘or its imaging element’ is held stationary [Par 0032 line 6-8], the option of turning or moving the device to switch songs, without having to turn the device, user can leave the device stationary and move or adjust aspects of user [0037 line 10-1 from the end], implying user/device can choose different options, further image analysis, switching songs, or zoom in/out, by determining whether the device has remained substantially stationary).

However, the set forth combined prior art does not explicitly teach “recognizing one or more faces represented in the second image data;” and “identifying one or more third associated with the one or more recognized faces;”

Lee discloses “recognizing one or more faces represented in the second image data;” (auto-select feature of the handheld phone 100 in an interview mode [0025 line 2-3], the front-facing camera 131 faces the first person 300 and the rear-facing camera 132 faces a second person 310 [line 9-11], automatically switch between the two simultaneously 
“identifying one or more users associated with the one or more recognized faces; (multiplex video stream for the first person and the second person [0025])”

Nagashi discloses detection of three people (faces of three persons are detected [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to further modify the teachings of the combined prior art with “the image processing of multiple users”, the teachings of Lee and Nagashi to show the capability of using user (or users) image data by helping determine the user location and the device operation mode more accurately with zoom-in effect as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter, more efficient and power saving and
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Forutanpour, Bezos and Nagashi in view of Lee.
As per claim 18, Forutanpour, Bezos and Nagashi disclose claims 2 and 14 set forth above.

	“determining that the handheld electronic device has remained substantially stationary for a predetermined period of time” (necessary to analyze the orientation information … while the device was relatively stationary. If so, the related data is analyzed [0084 line 17-end], an imaging approach can be used even if the device ‘or its imaging element’ is held stationary [Par 0032 line 6-8], the option of turning or moving the device to switch songs, without having to turn the device, user can leave the device stationary and move or adjust aspects of user [0037 line 10-1 from the end], implying user/device can choose different options, further image analysis, switching songs, or zoom in/out, by determining whether the device has remained substantially stationary).

However, the set forth combined prior art does not explicitly teach “recognizing one or more faces represented in the second image data;” and “identifying one or more third associated with the one or more recognized faces;”

Lee discloses “recognizing one or more faces represented in the second image data;” (auto-select feature of the handheld phone 100 in an interview mode [0025 line 2-3], the front-facing camera 131 faces the first person 300 and the rear-facing camera 132 faces a second person 310 [line 9-11], automatically switch between the two simultaneously 
“identifying one or more users associated with the one or more recognized faces; (multiplex video stream for the first person and the second person [0025])”

Nagashi discloses detection of three people in a single image (faces of three persons are detected [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made to further modify the teachings of the combined prior art with “the image processing of multiple users”, the teachings of Lee and Nagashi to show the capability of using user (or users) image data by helping determine the user identity, location and the device operation mode more accurately with zoom-in effect as a way to provide enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter, more efficient and power saving and
	it would have been also an obvious matter of choice to include more users be shown in the image, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, which depends on claim 6,  of U.S. Patent No. 8,843,316, hereinafter “Hodge ‘316” in view of Bezos and Nagashi.
As per claim 2, the limitations are taught by claims 6-7 of Hodge ‘316. Claims 6-7 of Hodge ‘316 differ in that it is silent regarding “determining, based at least on first device orientation, and first device position, motion information”, “positioning the handheld electronic device for viewing by a user”, “determining that at least a first user and a second user are represented in the image data” and “determining, using facial recognition, that at least one of the first user or second user is recognized”.

Bezos discloses “determining, based at least on first device orientation, and first device position, motion information” (detection of relative motion or orientation between a user and a computing device can be used … for locating positons, shapes, separations, and/or other aspects of a user’s … features … can be determined, tilting the device, … altering an orientation of at least one aspect of the user with respect to the device [abs], operable to image the facial region of a user [0005, Fig. 1]), 
	“positioning the handheld electronic device for viewing by a user” (the user generally faces the front ‘or other face or side’ of the device [0033]),
showing image data of a first user based on the first direction) and 
	“determining, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080]).

Nagashi discloses “determining that at least a first user and a second user are represented in the image data” (when three people take a selfie together [pg. 8 line 3 from the bottom – pg. 9 line 6], face center coordinates of three people are in the imaging [pg. 11 line 1-2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hodge ‘316 in view of Bezos and Nagashi to recognize at least a first user and a second user represented in the image data by processing motion information
as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  and
	it would have been also an obvious matter of choice to include more users be shown in the image and recognized, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22, which depends on claim 21,  of U.S. Patent No. 8,843,316, hereinafter “Hodge ‘316” in view of Bezos and Nagashi.
As per claim 14, the limitations are taught by claims 21-22 of Hodge ‘316. Claims 21-22 of Hodge ‘316 differ in that it is silent regarding “determine, based at least on first device orientation, and first device position, motion information”, “positioning the handheld electronic device for viewing by a user”, “determine that at least a first user and a second user are represented in the image data” and “determine, using facial recognition, that at least one of the first user or second user is recognized”.

Bezos discloses “determine, based at least on first device orientation, and first device position, motion information” (detection of relative motion or orientation between a user and a computing device can be used … for locating positons, shapes, separations, and/or other aspects of a user’s … features … can be determined, tilting the device, … altering an orientation of at least one aspect of the user with respect to the device [abs], operable to image the facial region of a user [0005, Fig. 1]), 
	“positioning the handheld electronic device for viewing by a user” (the user generally faces the front ‘or other face or side’ of the device [0033]),
	“determine that at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction) and 
	“determine, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080]).

Nagashi discloses “determine that at least a first user and a second user are represented in the image data” (when three people take a selfie together [pg. 8 line 3 from the bottom – pg. 9 line 6], face center coordinates of three people are in the imaging [pg. 11 line 1-2])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hodge ‘316 in view of Bezos and Nagashi to recognize at least a first user and a second user represented in the image data by processing motion information as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  and
	it would have been also an obvious matter of choice to include more users be shown in the image and recognized, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 8,843,316, hereinafter “Hodge ‘316” in view of Bezos and Nagashi.
As per claim 14, the limitations are taught by claim 26 of Hodge ‘316. Claims 26 of Hodge ‘316 differ in that it is silent regarding “determining, based at least on first device 

Bezos discloses “determining, based at least on first device orientation, and first device position, motion information” (detection of relative motion or orientation between a user and a computing device can be used … for locating positons, shapes, separations, and/or other aspects of a user’s … features … can be determined, tilting the device, … altering an orientation of at least one aspect of the user with respect to the device [abs], operable to image the facial region of a user [0005, Fig. 1]), 
	“positioning the handheld electronic device for viewing by a user” (the user generally faces the front ‘or other face or side’ of the device [0033]),
	“generating image data based on the first direction” ([Fig. 1], showing image data of a first user based on the first direction)
	“determining that at least a first user is represented in the image data” ([Fig. 1], showing image data of a first user based on the first direction) and 
	“determining, using facial recognition, that at least one of the first user or second user is recognized” (facial recognition mode, verifying identity of a user [0024, 0067, 0076-0078, 0080]).



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is made before the effective filing date of the application to modify the teachings of Hodge ‘316 in view of Bezos and Nagashi to recognize at least a first user and a second user represented in the image data by processing motion information as a way to provide newly enhanced convenient features, easy to use, to the handheld electronic device, making the device smarter and more efficient  and
	it would have been also an obvious matter of choice to include more users be shown in the image and recognized, since such a modification would have involved a mere change in the size of objects/subjects and a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Kramer (K. M. Kramer and et al, “Smartphone Based Face Recognition Tool for the Blind”, 32nd Annual International Conference of the IEEE EMBS Buenos Aires, Argentina, August 31 - September 4, 2010) discloses identifying a group of people in a meeting using smart phone.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to 6 whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DOUGLAS KAY/
Examiner, Art Unit 2865